

116 HRES 1157 IH: Expressing support for the recognition of September 28, 2020, to October 2, 2020, as Asian American and Native American Pacific Islander-Serving Institutions Week.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1157IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Ms. Judy Chu of California (for herself, Mr. Suozzi, Mr. Takano, Mr. Sablan, Ms. Meng, Mr. Ted Lieu of California, Mr. Smith of Washington, Mrs. Napolitano, Ms. Roybal-Allard, Mr. Case, Ms. Lee of California, Mr. Cox of California, Mr. San Nicolas, Mr. Bera, and Mrs. Lee of Nevada) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the recognition of September 28, 2020, to October 2, 2020, as Asian American and Native American Pacific Islander-Serving Institutions Week.Whereas Asian American and Native American Pacific Islander-Serving Institutions are degree-granting postsecondary institutions that have a full-time equivalent undergraduate enrollment of not less than 10 percent Asian-American and Pacific Islander students;Whereas the purpose of the Asian American and Native American Pacific Islander-Serving Institutions Program is to improve the availability and quality of postsecondary education programs to serve Asian Americans and Pacific Islanders and low-income students;Whereas the Asian American and Native American Pacific Islander-Serving Institutions Program was originally authorized on September 27, 2007, by the College Cost Reduction and Access Act of 2007;Whereas, since 2007, 217 colleges and universities have been eligible to be designated as Asian American and Native American Pacific Islander-Serving Institutions throughout the United States, including the United States territories;Whereas, as of the 2020–2021 academic year, 39 Asian American and Native American Pacific Islander-Serving Institutions are or have been funded in the United States, including the United States territories;Whereas Asian American and Native American Pacific Islander-Serving Institutions are of critical importance, as they enroll and graduate large proportions of Asian-American and Pacific Islander college students, the majority of whom are overwhelmingly low-income and first-generation;Whereas Asian American and Native American Pacific Islander-Serving Institutions comprise 5.1 percent of all institutions of higher education, yet enroll nearly 40 percent of all Asian-American and Pacific Islander undergraduate students;Whereas Asian American and Native American Pacific Islander-Serving Institutions employ many of the Nation’s Asian-American and Pacific Islander faculty and staff;Whereas Asian American and Native American Pacific Islander-Serving Institutions award almost half of the associate’s degrees and approximately one-third of the bachelor’s degrees attained by all Asian-American and Pacific Islander college students;Whereas over half of funded Asian American and Native American Pacific Islander-Serving Institutions have an Asian-American and Pacific Islander enrollment of over 20 percent;Whereas one-third of the funded Asian American and Native American Pacific Islander-Serving Institutions have active Asian American Studies programs that play a vital role in preserving the heritage, culture, history, and experiences of Asian Americans and Pacific Islanders;Whereas Asian American and Native American Pacific Islander-Serving Institutions create culturally relevant academic programming, programs, research, and services to support low-income and first-generation students and increase the graduation rates and educational experiences of Asian-American and Pacific Islander students;Whereas celebrating the vast contributions of Asian American and Native American Pacific Islander-Serving Institutions strengthens the culture of the United States; andWhereas the achievements and goals of Asian American and Native American Pacific Islander-Serving Institutions deserve national recognition: Now, therefore, be itThat the House of Representatives—(1)recognizes the achievements and goals of Asian American and Native American Pacific Islander-Serving Institutions in their work to provide quality educational opportunities to Asian Americans and Pacific Islanders and other students who attend their institutions;(2)encourages institutions of higher education that are eligible for designation as an Asian American and Native American Pacific Islander-Serving Institution to obtain such designation and establish programs to serve the unique needs of Asian-American and Pacific Islander students and families; and(3)calls on the people of the United States and interested groups to observe Asian American and Native American Pacific Islander-Serving Institutions Week with appropriate ceremonies, activities, and programs to demonstrate support for Asian American and Native American Pacific Islander-Serving Institutions.